NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's response submitted 07 September 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings, Specification & Claims are withdrawn;
The Rejections under 35 U.S.C. § 112, first and/or second paragraph, are withdrawn; and
Claims 1-17 are pending for review.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney John James McGlew on 03 December 2021.
The application has been amended as follows:
IN THE CLAIMS
In Claim 1:
Line 2: --burner device-- replaced “burner configuration”;
Lines 5-7: --circumferential wall and a second-- replaced “circumferential wall or adjoining the combustion chamber circumferential wall and forming at least a part of the combustion chamber circumferential wall and a second”;
Line 9: --comprising a heat exchanger housing circumferential wall-- replaced “comprising heat exchanger housing circumferential wall”;
In Claim 16, Line 8: --flame tube.-- replaced “flame tube”;
In Claim 17, Line 1: --with claim 13-- replaced “with claim 1”;
In Claim 13:
Line 2: --burner device-- replaced “burner configuration”; &
Line 4: --burner device-- replaced “burner configuration”.
IN THE SPECIFICATION
In Line 1 of P. 10 (Line 13 of Para. 26): --diaphragm 32-- replaced “diaphragm 22”.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments are persuasive in that the prior art of record fails to disclose a vehicle heater in which an inner dimension of both the flame tube & heat exchanger housing circumferential wall increase from the discharge end to the inlet end of the flame tube at the same rate providing a constant radial distance between the flame tube & heat exchanger wall along with the recited relative positions with respect to the apices of the heat transfer ribs, as recited in independent Claims 1 & 13; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-12 & 14-17 are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 1 & 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/
Examiner, Art Unit 3749

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762